 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN C. GREEN,                                   No. 2:18-cv-1931 WBS KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. CHURCH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 18, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. On April 26, 2019, plaintiff filed

23   objections to the findings and recommendations. However, plaintiff did not sign the objections.

24          Parties proceeding without counsel are required to sign all pleadings, motions, and other

25   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

26   consider petitioner’s objections unless he signs them and re-files them.

27          Plaintiff is granted an opportunity to re-file his objections to the findings and

28   recommendations, including a signature page bearing his signature. Failure to submit signed
                                                         1
 1   objections will result in the routing of the findings and recommendations to the district court for

 2   review without consideration of plaintiff’s objections.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted fourteen days in which

 4   to re-file objections bearing his signature.

 5   Dated: May 2, 2019

 6

 7
     /gree1931.r11
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
